Citation Nr: 1009658	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of right elbow old chip fracture, currently 
rated as 10 percent disabling. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
neuropsychiatric disorder other than PTSD.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appellant had a hearing before the undersigned in August 
2009.  A transcript of the hearing is associated with the 
claims file.  

The issues of evaluation of right elbow old chip fracture, 
entitlement to service connection for an acquired 
neuropsychiatric disorder other than PTSD, entitlement to 
service connection for a right shoulder disability and 
entitlement to service connection for a back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record indicates a provisional diagnosis 
of PTSD but does not demonstrate that the appellant engaged 
in combat with the enemy and further fails to verify any of 
the appellant's claimed in-service stressors.

2.  PTSD is not attributable to service.

3.  Service connection for a right shoulder disability was 
denied in a September 2005 rating decision.  The appellant 
did not perfect an appeal to that decision.  

4.  Regarding the right shoulder, the evidence added to the 
record since the September 2005 decision is not cumulative or 
redundant of the evidence previously of record and does 
relate to an unestablished fact necessary to substantiate the 
claim.  

5.  Service connection for a back disability was last denied 
in a September 2005 rating decision.  The appellant did not 
perfect an appeal to that decision.  

6.  Regarding the back, the evidence added to the record 
since the September 2005 decision is not cumulative or 
redundant of the evidence previously of record and does 
relate to an unestablished fact necessary to substantiate the 
claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  New and material evidence to reopen the claim for service 
connection for a right shoulder disability has been received 
and the claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  New and material evidence to reopen the claim for service 
connection for a back disability has been received and the 
claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  The record reflects 
that the originating agency provided the appellant with the 
notice required under VCAA for all the issues on appeal by 
letters dated in March 2007 and May 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board acknowledges that the appellant has not been 
afforded a VA examination in relation to his PTSD claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant's service treatment records are 
negative for PTSD.  Moreover, there were no post-service 
manifestations until several years following discharge and 
there is no credible evidence suggesting that the claimed 
disability was incurred in service.  For these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.  In any event, the 
Board notes that sufficient VA medical records and private 
treatment records have been submitted in support of the 
appellant's claim.  

The Board further notes that the appellant has related that 
he is in receipt of social security benefits for a disability 
unrelated to the issues on appeal.  In this regard, the Board 
notes that Social Security Administration (SSA) records are 
associated with the record and are unrelated to the issues on 
appeal. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria and Analysis

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

While the appellant's statements suggest combat exposure, his 
DD 214 indicates that he worked in storage supply.  This 
military occupational specialty (MOS) is not typically 
associated with combat.  Additionally, although the appellant 
has received a number of decorations and awards for his 
service, none indicate definitive combat exposure.  Finally, 
the appellant's service treatment records do not suggest that 
he was treated for any injuries sustained in combat.  
Although the appellant injured his elbow in service, such 
occurred in basic training.  The Board notes that it may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat, and that other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio, 9 Vet. App. 166.  However, no other supportive 
evidence of combat has been presented.  Therefore, while the 
appellant has alleged exposure to combat, the Board finds 
that he did not engage in combat and therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.

Entitlement to service connection for PTSD

The appellant has appealed the denial of service connection 
for PTSD.  After review of the evidence, the Board finds that 
service connection for PTSD is not warranted.  

The evidence shows that in September 2006 a history of 
adjustment disorder mixed EMTS was diagnosed.  In August 
2007, the appellant reported feelings of depression and 
ongoing symptoms related to PTSD.  According to the examiner, 
the appellant reported ongoing symptoms such as intrusive 
thoughts of military combat, nightmares, poor sleep, 
depression, anger, anxiety, difficulty with concentration and 
withdrawal from others.  

In December 2007, clinical coordinator and readjustment 
counselor M.J.D. related that the appellant continued to have 
difficulty maintaining relationships with his family and 
friends because of patterns of isolation and avoidance.  She 
noted that the appellant remains depressed with significant 
low esteem and suicidal ideation without a plan.  She related 
that during their individual sessions, the appellant 
displayed short term memory loss, hyperarousal, irritability, 
frequent temper flare ups, and intolerance of perceived 
injustices and inequalities.  It was reported that the 
appellant struggles unsuccessfully to suppress the horrors of 
his combat experience.  M.J.D. related that the appellant 
remains estranged, detached, anxious, mistrustful and 
displays progressive short term memory deterioration.  She 
reported that the appellant verbalized hopelessness, 
irritability, isolation, detachment from family and friends, 
and the inability to develop meaningful relationships.  The 
appellant reported that the above symptoms have been present 
since returning from service.  

In December 2007, the appellant's children submitted 
statements discussing their experiences growing up with the 
appellant.  They related that the appellant was emotionally 
unavailable and distant.  The appellant's wife related that 
she knew the appellant before he entered service and that 
when he returned from service he was a total stranger to her.  
The appellant's sister also related that there was a dramatic 
change in her brother after service.  

Via various statements the appellant has reported that, 
around January 1970 to March 1971, while sleeping in his bunk 
a smoke bomb was thrown in with him.  He reported that while 
one of the cooks was sleeping a hand held bomb was thrown on 
his bunk killing him, and that one of the US men opened fire 
with his M16 and wounded himself.  These events were noted to 
cause the appellant stress.  
The appellant further reported that his stress began when he 
was drafted into service and had to leave his family and 
friends.  He reported that he witnessed many traumatic and 
life threatening events during his tour to include witnessing 
American soldiers attack and kill other American soldiers.  
He recalled a drug addicted solider from his unit that took 
his own life.  The appellant reported that he was assigned to 
the warehouse in service and that he had to deliver supplies 
to the dead zone.  He stated that he handled helicopter 
crashed bodies, shot up bodies and deceased bodies from the 
jungle.  The appellant related that while in service he was 
exposed to extreme heat and 60 degree temperature.  

In August 2009, it was noted that the appellant continued to 
experience anxious and depressive symptoms.  Dysthymic 
disorder, anxiety disorder, bereavement and chronic PTSD 
(provisional) were diagnosed.  

In light of the above evidence, the Board finds that service 
connection for PTSD is not warranted.  In this regard, the 
Board notes that to establish service connection for PTSD 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between the current symptoms and the claimed in-service 
stressor.  Here, the Board notes that, at most, the appellant 
has a provisional DSM-IV diagnosis of PTSD.  However, even if 
we accept the provisional PTSD diagnosis as conforming with 
the 38 C.F.R. § 4.125(a), the Board finds that the remaining 
requirements necessary to establish service connection for 
PTSD have not been met given the lack of a verified stressor.  

The appellant has reported stressors of exposure to dead 
bodies, witnessing death and being exposed to bombs.  The 
appellant has related that these events took place between 
January 1970 and March 1971.  In July 2008, it was determined 
that the information required to corroborate the stressful 
events described by the appellant was insufficient to send 
for verification.  Since the July 2008 determination, the 
appellant has submitted additional information but he has not 
provided any information that would lead to the belief that 
any stressor could now be verified.  In summary, the 
appellant has failed to provide VA with reasonably specific 
details of any claimed stressor.  Moreover, the evidence from 
the time of the appellant's discharge, his personnel file, 
and the other evidence of record are insufficient to 
corroborate a claimed stressor.  The Board has therefore 
determined that the evidence does not warrant the conclusion 
that a claimed stressor has been verified.

As the evidence here does not establish that the appellant 
has engaged in combat with the enemy, independent 
verification of a stressor is necessary to substantiate the 
claim.  Therefore, given the lack of a verified stressor, an 
award of service connection is not warranted.  Under these 
circumstances, the Board must conclude that the appellant has 
not met the regulatory requirements for service connection 
for PTSD, and that, on this basis, his claim must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

New and Material to Reopen Claim for Service Connection for 
Right Shoulder Disability  

The appellant has appealed the denial to reopen his claim for 
service connection for a right shoulder disability.  In May 
2005, the appellant submitted a claim for service connection 
for shoulder pain.  In a September 2005 rating decision, the 
appellant was denied service connection for shoulder pain.  
The RO found that service medical records did not show that 
the appellant was treated for, or diagnosed with, a shoulder 
disability in service, and that the condition was neither 
occurred in nor caused by service.  The appellant was 
notified of the denial in September 2005.  He did not appeal 
that decision and it became final.   

At the time of the last final denial, the record contained 
service treatment records.  The service treatment records 
showed the upper extremities were normal at separation.  
Since the last final denial in September 2005, outpatient 
treatment records unrelated to the right shoulder have been 
added to the record.  Since the last final denial, the 
appellant has also been afforded a hearing.  During the 
hearing, the appellant related that he hurt his elbow in 
service and that his elbow pain started going up to his 
shoulder.  He stated that he started having problems with his 
right shoulder about 10 to 15 years ago and that he has been 
told that he has arthritic symptoms.  The appellant's 
daughter related during the hearing that if the appellant's 
elbow condition in and of itself did not cause the shoulder 
condition that maybe it has aggravated the shoulder 
condition.  His daughter also related that she noticed that 
her father tended to have a favoring of his right shoulder 
and that as a child she noticed problems with the appellant's 
shoulder.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the claim for 
service connection for a right shoulder disability has been 
submitted.  The appellant's claim for service connection for 
a right shoulder disability was previously denied on the 
basis that the evidence did not establish a right shoulder 
disability that was occurred in or caused by service.  Since 
the last final denial, the appellant has submitted medical 
records unrelated to the right shoulder.  However, at his 
hearing, the appellant testified that he injured his elbow in 
service and that his elbow pain started going up to his 
shoulder.  The appellant's daughter also related during the 
hearing that if the appellant's elbow condition in and of 
itself did not cause the shoulder condition that maybe it has 
aggravated the shoulder condition.  The above statement 
constitutes new and material evidence.  The Board notes that 
the appellant is service connected for a right elbow old chip 
fracture.  The appellant and his daughter's statements show a 
potential correlation (nexus) between a service connected 
disability and the appellant's right shoulder.  When viewed 
in the context of the reasons for the prior denial, a lack of 
nexus, the evidence is relative and probative of the issue at 
hand.  Also, if accepted as true, this evidence cures one of 
the prior evidentiary defects.  Thus, the Board concludes 
that new and material evidence has been presented to reopen 
the claim.  

New and Material to Reopen Claim for Service Connection for a 
Back Disability  

The appellant has appealed the denial to reopen his claim for 
service connection for a back disability.  In April 1971, the 
appellant submitted a claim for service connection for a back 
disability.  In a May 1971 rating decision, the appellant was 
denied service connection for a back disability.  The RO 
found that although the appellant received treatment for a 
back condition in the past, no disabling condition was found 
at the time of his last examination.  The appellant was 
notified of the denial in June 1971.  The appellant did not 
appeal that decision and it became final.   

In May 2005, the appellant filed to reopen his claim for 
service connection for a back disability.  In a September 
2005 rating decision, the RO found that new and material 
evidence adequate to reopen the claim for a back disability 
had not been submitted.  The RO noted that although the 
appellant was treated inservice for lumbosacral strain, no 
residuals were found on VA examination conducted in April 
1971.  The RO found that new and material evidence had not 
been submitted to reopen the claim.  The appellant did not 
appeal that decision and it became final.  

At the time of the last final denial, the record contained 
service treatment records.  The service treatment records 
revealed that in December 1969 the appellant was treated for 
back pain.  An impression of low back pain was noted.  
Lumbosacral strain was noted in February 1970 and low back 
pain was reported several times in March 1970.  In a March 
1970 treatment record, it was noted that the appellant 
complained of low back pain which had intermittently bothered 
him since December 1969.  The pain was described as a dull 
aching pain.  X-rays revealed no evidence of fracture or 
dislocation and no degenerative changes.  At separation in 
March 1971, the spine and other musculosketal were normal.  
At that time, the appellant reported that his back problems 
had not changed.  At the time of the last final denial, the 
record also contained an April 1971 VA compensation and 
pension examination which revealed no objective findings of 
an organic disease in the lumbar spine.  

Since the last final denial in September 2005, outpatient 
treatment records unrelated to the back have been added to 
the record.  Also, since the last final denial, the appellant 
has been afforded a VA hearing.  During the hearing, the 
appellant related that he injured his back in service and 
that within a year of discharge from service he sought 
treatment at a VA medical Center and informed them of his 
back problems.  He has stated that he has not had any 
accidents post service but his back has been bothering him 
since service.  The appellant's daughter stated that the 
appellant has always had back problems and that he just 
tolerated it for years.  She related that the appellant self 
medicated during those years with drugs and alcohol.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the claim for 
service connection for a back disability has been submitted.  
The appellant's claim for service connection was previously 
denied on the basis that the evidence did not establish a 
back disability that was attributable to service.  At the 
time of the last final denial, the record contained evidence 
showing complaints of back pain in service, and an April 1971 
VA examination which found no objective findings of an 
organic disease in the lumbar spine.  The evidence received 
since the last final denial consists of medical records 
unrelated to the back.  
However, at his hearing, the appellant submitted testimony 
that he injured his back in service and that he has had back 
problems since.  The appellant's daughter related that the 
appellant has had back problems for years and that he self 
medicated.  The above statements constitute new and material 
evidence.  The appellant's statements show a potential 
correlation (nexus) between an in service back injury and his 
current back manifestations.  The appellant's daughter also 
rendered testimony showing that the appellant has had chronic 
back pain for years.  When viewed in the context of the 
reasons for the prior denial, the evidence is relative and 
probative of the issue at hand.  Also, if accepted as true, 
this evidence cures one of the prior evidentiary defects.  
Thus, the Board concludes that new and material evidence has 
been presented to reopen the claim.  


ORDER

Service connection for PTSD is denied.  

The application to reopen the claim for service connection 
for a right shoulder disability is granted.  

The application to reopen the claim for service connection 
for a back disability is granted.  






REMAND

Evaluation of right elbow old chip fracture

The appellant has appealed the denial of an evaluation higher 
than 10 percent disabling for right elbow old chip fracture.  
During his August 2009 hearing, the appellant indicated that 
his disability has worsened since his last VA compensation 
and pension examination in March 2007.  He also indicated 
that his last VA examination was inadequate based on the 
testing done for limitation of motion.  In light of the 
above, the Board finds that a VA compensation and pension 
examination is necessary before this issue can be decided.  
In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required.  

Entitlement to service connection for an acquired 
neuropsychiatric disorder other than PTSD

The appellant has appealed the denial of service connection 
for PTSD.  Service treatment record reveal of notation of 
passive personality in March 1970.  Post service treatment 
records reveal a diagnosis dysthymic disorder and anxiety 
disorder.  The appellant has related that he has a 
psychiatric disability that is attributable to service.  In 
view of Clemons v. Peake, 23 Vet. App. 1 (2009), post service 
treatment records and the appellant's post service 
statements, this issue is on appeal and should be 
adjudicated.  

Entitlement to service connection for a right shoulder and 
back disability 

Having reopened the appellant's claims for service connection 
for right shoulder and back disabilities, the Board finds 
that further development is necessary before these claims can 
be adjudicated.  Under 38 C.F.R. § 3.159(c)(4), in a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent  symptoms of a disability; (B) Establishes that the 
appellant suffered an event, injury or disease in service; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury or disease 
in service or with another service-connected disability.  
Here, the Board concludes that it must remand the issue of 
entitlement to service connection for a right shoulder 
disability so that a VA medical examination and opinion can 
be obtained to determine if the appellant's service connected 
right elbow disability contributed to a right shoulder 
disability.  Also, the Board concludes that it must remand 
the issue of entitlement to service connection for a back 
disability so that a VA medical examination and opinion can 
be obtained to determine if the appellant has a back 
disability that is attributable to service.  The appellant 
has reported that he injured his back in service and that his 
current back problems are linked to his in service back 
problems.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the severity of the appellant's right 
elbow old chip fracture.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.   

2.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his claimed right shoulder 
disability.  Should it be determined that 
the appellant does, in fact, have a right 
shoulder disability the examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
currently present right shoulder 
disability is attributable to service.  
The opinion should address whether any 
right shoulder disability identified is as 
likely as not proximately due to, the 
result of, or aggravated by the 
appellant's service-connected right elbow 
disability.  If there is no relationship, 
that fact must be noted in the report.  A 
rationale for all opinions expressed 
should be included in the examination 
report. 

3.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his claimed back disability.  
The claims folder should be made available 
to the examiner for review.  If a back 
disability is found, the examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
currently present back disability is 
attributable to service.  The examiner 
must address the in service back 
complaints.  If there is no relationship 
between the current back manifestations to 
in service back complaints, that fact must 
be noted in the report.  A rationale for 
all opinions expressed should be included 
in the examination report.

4.  Readjudicate the issues on appeal.  In 
addition, adjudicate the claim of 
entitlement to service connection for an 
acquired neuropsychiatric disorder other 
than PTSD (dysthymic disorder and anxiety 
disorder). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


